UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6486


WILLIAM K. DIXON,

                    Plaintiff - Appellant,

             v.

KRISTI CORTEZ, RN; KRISTA BILAK, RNP; MULUGETA AKAL, M.D.;
WARDEN FRANK BISHOP, JR.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-00503-TDC)


Submitted: September 12, 2018                               Decided: September 19, 2018


Before WILKINSON, FLOYD, and HARRIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


William K. Dixon, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William K. Dixon seeks to appeal the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. The notice of appeal was received in the district court

shortly after expiration of the appeal period. “[T]he timely filing of a notice of appeal in

a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

An inmate’s notice of appeal is considered filed as of the date it was properly delivered to

prison officials for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266 (1988). “Timely filing may be shown by a declaration in compliance with 28

U.S.C. § 1746 or by a notarized statement, either of which must set forth the date of

deposit and state that first-class postage has been prepaid.” Fed. R. App. P. 4(c)(1).

Dixon’s notice of appeal did not include a statement that complied with Rule 4(c)(1).

Accordingly, we remand the case for the limited purpose of allowing the district court to

determine whether the notice of appeal was timely filed. The record, as supplemented,

will then be returned to this court for further consideration.

                                                                              REMANDED




                                              2